Citation Nr: 0322389	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 1, 1996 for 
the grant of entitlement to dependency and indemnity 
compensation (DIC).


REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and an interpreter




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946 and from March 1947 to January 1974.  The veteran died 
in May 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) which denied the benefit sought 
on appeal.  The appellant is the veteran's widow.

The appellant's claim was previously before the Board in 
December 2000 and April 2002.  In the December 2000 decision, 
the Board denied the appellant's claim for an earlier 
effective date for the grant of entitlement to dependency and 
indemnity compensation (DIC).  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2001, the Court vacated the December 
2000 Board decision with respect to the issue presently on 
appeal, and remanded the matter back to the Board for further 
development regarding the Veterans Claims Assistance Act of 
2000 and readjudication.

At the time of the Board's April 2002 decision, the Board 
again denied the appellant's claim for an earlier effective 
date for the grant of entitlement to DIC.  The veteran 
appealed that decision to the Court.  In March 2003, the 
Court vacated the April 2002 Board decision with respect to 
the issue presently on appeal, and remanded the matter back 
to the Board for development consistent with the Joint Motion 
for Remand (Motion).  Of particular relevance, the Motion 
stated that the Board failed to provide adequate reasons and 
bases as to whether VA satisfied the Veterans Claims 
Assistance Act of 2000, in particular, VA's duty to notify, 
as provided by 38 U.S.C.A. § 5103A.  The Motion noted that 
Charles v. Principi, 16 Vet. App. 370 (2002), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 38 U.S.C.A. § 5103A 
required VA to notify the appellant of the information 
necessary to substantiate her claim, what evidence would be 
obtained by the appellant, and what evidence would be 
obtained by VA.  The veteran's appeal was returned to the 
Board for additional development and reconsideration of the 
Veterans Claims Assistance Act of 2000 and readjudication.  

The April 2002 Board decision also referred to the RO issues 
pertaining to life insurance, lump sum adjustments, education 
benefits, and benefits for a surviving child, as well as 
entitlement to accrued benefits.  These issues were not 
addressed by the Court and are not presently before the 
Board.  As such, these issues remain before the RO.

REMAND

The appellant essentially contends that the RO's February 
1997 rating decision granting DIC benefits is incorrect.  
More specifically, the appellant contends that the rating 
decision is incorrect because she is entitled to an earlier 
effective date, that of the veteran's death in May 1992.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
appellant's claim at this time.

Review of the claims file does not reflect that the appellant 
was properly advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the 
appellant's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  This legislation is 
applicable to the appellant's claim.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court, in remanding the 
appellant's claim in accordance with the Motion, as discussed 
previously, found that VA has not satisfied its duty to 
notify the appellant as to what is needed to substantiate 
this claim, nor has VA satisfied its duty to notify the 
appellant of VA's responsibilities in assisting the appellant 
in the development of her claim for an earlier effective date 
for the grant of entitlement to DIC.  The Board notes that 
the RO did not, at any point, send a letter to the appellant 
telling her what was needed to substantiate the claim, the 
appellant's rights and responsibilities under the VCAA, and 
whose responsibility it would be to obtain evidence.  As a 
consequence, the appellant's claim was certified to the Board 
without the appellant being given appropriate notice of her 
rights and responsibilities, and VA's responsibilities under 
the VCAA.  The Board cannot correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As a result of the change in 
the law brought about by the VCAA and the lack of proper 
notification of that change to the appellant, the appellant's 
claim must be remanded to the RO to ensure that the appellant 
is given proper notice of her rights and responsibilities 
under the VCAA and to ensure that all duty to notify and duty 
to assist obligations of the VA are met.

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
notification and development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107(b), 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  

2.  The RO is requested to send the 
appellant notice of the provisions of the 
VCAA, the kind of information needed from 
her, and what she could do to help her 
claim, as well as her and the VA's 
responsibilities in obtaining evidence.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  She should be given an 
opportunity to supply additional evidence 
and/or argument and to identify 
additional evidence for VA to obtain.  
All new evidence and/or arguments must be 
associated with the claims folder. 

Any notice given, or action taken 
thereafter by the RO, must comply with 
the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

3.  The RO should review the appellant's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


